DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Preliminary Amendment, received 6-14-2019, is acknowledged.  Claims 8, and 16 have been amended.
Claims 1-20 are pending and under consideration.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0001, the priority statement should be updated to show that the application is a 371 application.
Paragraph 0018, line 2, "a" should be "A"; line 4, "b" should be "B".
Appropriate correction is required.
Drawings
Figure 1D is objected to because the Brief Description recites colors red, purple, orange, green, grey, yellow, light blue, and blue, but the figure is in black and white.
  Figure 2B is objected to because the Brief Description recites green, but the figure is in black and white.
Figure 2C is objected to because the Brief Description recites blue and red bars, but the figure is in black and white.
Figure 2E is objected to because the Brief Description recites green, but the figure is in black and white.
Figure 4C is objected to because the Brief Description recites red line, but the figure is in black and white.
Figure 5D is objected to because the Brief Description recites colors purple, orange, green, red, grey, yellow, light blue, and blue, but the figure is in black and white.
Figure 7A is objected to because the Brief Description recites colors yellow, and blue, but the figure is in black and white.
Figure 7B is objected to because the Brief Description recites colors yellow, and blue, but the figure is in black and white.
Figure 8A is objected to because the Brief Description recites colors yellow, and blue, but the figure is in black and white.
Figure 9A is objected to because the Brief Description recites colors purple, and green, but the figure is in black and white.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 is objected to because of the following: line 1, "wherein the Cas9 enzyme wherein the amino acid sequence of the Cas9" should be "wherein the amino acid sequence of the Cas9 enzyme".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8, and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are drawn to an expression vector encoding a Cas9 enzyme comprising a substitution, wherein the substitution is of at least one of the following amino acids: 1473 and K500.
	The claims do not contain any reference sequence, i.e., SEQ ID NO.  Thus, it is unclear how one determines which amino acid residue is number 473 or 500.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is the expression vector of claim 1, wherein relative to a control the Cas9 enzyme exhibits at least one of: i) increased rate of spacer acquisition, or ii) increased cleavage efficiency of targets with NAG PAMs.
	Paragraph 0004 of the specification appears to define PAM as "5'-NGG-3' protospacer adjacent motif (PAM)".
	If this is not the definition, then the claim should include a definition of "PAMs"
Claims 2, 4-7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is the expression vector of claim 1, wherein relative to a control the Cas9 enzyme exhibits at least one of: i) increased rate of spacer acquisition, or ii) increased cleavage efficiency of targets with NAG PAMs.
	It is unclear what is the "control" which is utilized for comparison with the Cas9 enzyme comprising substitutions.
	Claims 4-7, and 9 depend from claim 2, but do not clarify the issue.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "the Cas9" in lines 1 and 2.  
	There is insufficient antecedent basis for this limitation in the claim because claim 1, from which claim depends recites "Cas9", but "Cas9 enzyme".
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "the Cas9" in line 2.  
	There is insufficient antecedent basis for this limitation in the claim because neither claim 2 nor claim 1, from which claim depends recites "Cas9", but "Cas9 enzyme".
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 is the expression vector of claim 4, wherein the substitution comprises I473F or K500I or a combination thereof.
	Claim 4 is the expression vector of claim 2, wherein the amino acid sequence of the Cas9 is at least 80% similar to SEQ ID NO:1 across its entire length.
	In those embodiments of claim 5 in which the amino acid sequence is less than 100% identical to SEQ ID NO:1, it is unclear how one ascertains which amino acid residues are amino acid residues 473 and 500.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "the" I473F in lines 1-2.  
	There is insufficient antecedent basis for this limitation in the claim because none of claims 4, 2, or 1, from which claim 6 depends recites "I473F".
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "the" I473F and "the" K500I in line 2.  
	There is insufficient antecedent basis for this limitation in the claim because none of claims 4, 2, or 1, from which claim 7 depends recites "I473F" or "K500I".
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "an expression of claim 7" in line 2.  
	There is insufficient antecedent basis for this limitation in the claim because claim 7 does not recite "expression", but "expression vector".
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 is the method of claim 10, wherein the bacteria are contacted with a plurality of distinct bacteriophage, and wherein the bacteria acquire a plurality of distinct spacer sequences from the plurality of the bacteriophage, and wherein the number of distinct spacers in the plurality is greater that a control value, and/or the distinct spacers in the plurality are acquired more quickly than for a control value.
	It is unclear what constitutes "a control value".
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "the" dairy product in lines 1-2.  
	There is insufficient antecedent basis for this limitation in the claim because none of claims 14, 8, or 1, from which claim 15 depends recites "dairy product".
Claims 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are drawn to a Cas9 enzyme comprising a substitution, wherein the substitution is of at least one of the following amino acids: 1473 and K500.
	The claims do not contain any reference sequence, i.e., SEQ ID NO.  Thus, it is unclear how one determines which amino acid residue is number 473 or 500.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 is a Cas9 enzyme comprising an amino acid substitution, wherein the amino acid substitution is of at least one of the following amino acids: I473 and K500.
	Claim 20 is the Cas9 enzyme of claim 18, wherein the Cas9 enzyme wherein the amino acid sequence of the Cas9 is at least 80% similar to SEQ ID NO:1 across its entire length.
	In those embodiments of claim 20 in which the amino acid sequence is less than 100% identical to SEQ ID NO:1, it is unclear how one ascertains which amino acid residues are amino acid residues 473 and 500.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        April 17,2021